Title: Treasury Department Circular to the Collectors of the Customs, 23 April 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department, April 23d, 1794.
Sir,

It is understood that by virtue of the seventeenth article of our Treaty with Sweden, vessels of that nation are exempted from the operation of the embargo, now in force, in the ports of the United States, pursuant to the resolutions of Congress of the 26th of March and 18th instant.
You will therefore upon application grant clearances, as usual, to such Swedish vessels as may happen to be in your port, and wish to depart, whether laden or in ballast; guarding with due care against imposition; none is to be deemed a Swedish vessel which did not enter as such, and with a Swedish register.
In every instance where such vessel shall have been permitted to depart in consequence of this instruction, I request that you will immediately transmit to me a copy of her clearance.
With great consideration   I am Sir,   Your obedient Servant,

A Hamilton

